Filed 5/20/13 In re Kevin G. CA2/4
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


           IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                   SECOND APPELLATE DISTRICT

                                                DIVISION FOUR


In re KEVIN G.,                                                                  B241711
                                                                                 (Los Angeles County
a Person Coming Under the Juvenile Court Law.                                     Super. Ct. No. FJ49968)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

KEVIN G.,

         Defendant and Appellant.


         APPEAL from a judgment of the Superior Court of Los Angeles County,
Robert J. Totten, Commissioner. Affirmed as modified.
         Adrian K. Panton, under appointment by the Court of Appeal, for Defendant
and Appellant.
         Kamala D. Harris, Attorney General, Dane R. Gillette, Chief Assistant
Attorney General, Lance E. Winters, Assistant Attorney General, Steven D.
Matthews and Analee J. Brodie, Deputy Attorneys General, for Plaintiff and
Respondent.
       Kevin G. appeals from an order of wardship pursuant to Welfare and
Institutions Code section 602 following the juvenile court’s finding that he
committed the offense of failure to disclose the origin of a recording or audiovisual
work in violation of Penal Code section 653w, subdivision (a). He was placed
home on probation, and the maximum period of confinement was determined to be
one year. Appellant’s sole contention on appeal is that the juvenile court erred in
imposing a maximum confinement term because he was placed home on probation.
We strike the maximum period of confinement and affirm in all other respects.


                                    BACKGROUND
       On March 7, 2012, a petition was filed under Welfare and Institutions Code
section 602, alleging that appellant, who was 15 years old at the time, committed
the crime of failure to disclose the origin of a recording or audiovisual work, a
felony, in violation of Penal Code section 653w, subdivision (a).1 The juvenile
court held an adjudication hearing and found the allegations of the petition to be
true. The juvenile court sustained the petition, granted appellant’s motion to
reduce the offense to a misdemeanor (Pen. Code, § 17, subd. (b)), and declared
appellant a ward of the court. The court placed appellant home on probation,
imposed various conditions of probation, and determined the maximum term of
confinement to be one year. Appellant filed a timely notice of appeal.




1
        The underlying facts are not pertinent to this appeal and therefore are not set forth
in this opinion.
                                              2
                                  DISCUSSION
      Appellant’s sole contention on appeal is that the juvenile court erred in
setting a maximum term of confinement because he was committed to the custody
of his mother. We agree.
      Welfare and Institutions Code section 726, subdivision (d) provides that “[i]f
the minor is removed from the physical custody of his or her parent or guardian as
the result of an order of wardship made pursuant to [Welf. & Inst. Code] Section
602, the order shall specify that the minor may not be held in physical confinement
for a period in excess of the maximum term of imprisonment which could be
imposed upon an adult convicted of the offense or offenses which brought or
continued the minor under the jurisdiction of the juvenile court.” Welfare and
Institutions Code section 726, subdivision (d) applies only if a minor is removed
from the physical custody of his or her parent or guardian. Where, as here, a minor
is placed home on probation and not removed from his parents’ custody, the
juvenile court lacks the authority to set the maximum period of confinement. (In
re Matthew A. (2008) 165 Cal.App.4th 537, 541.)




                                         3
                                     DISPOSITION
             The maximum term of confinement is stricken. In all other respects
the order of wardship is affirmed.
             NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS




                                              WILLHITE, J.




             We concur:




             EPSTEIN, P. J.




             SUZUKAWA, J.




                                          4